IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                June 19, 2008
                                No. 07-10911
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JIMMIE LOUIS ELLISON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:00-CR-141-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Jimmie Louis Ellison appeals the 23-month sentence of imprisonment he
received upon revocation of his supervised release. He asserts that his sentence
is in violation of the principles announced in United States v. Booker, 543 U.S.
220 (2005), Blakely v. Washington, 542 U.S. 296 (2004), and Apprendi v. New
Jersey, 530 U.S. 466 (2000), because in revoking his supervised release, the
district court is permitted to increase the maximum sentence beyond the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-10911

maximum supported by a jury verdict or admitted by a defendant. Ellison
acknowledges that this argument is foreclosed by United States v. Hinson, 429
F.3d 114 (5th Cir. 2005).
      Accordingly, we AFFIRM the district court’s judgment.




                                     2